IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 7, 2010

                   STATE OF TENNESSEE v. TRAVIS KING

              Direct Appeal from the Criminal Court for Shelby County
                       No. 08-03574    W. Mark Ward, Judge


                 No. W2010-00127-CCA-R3-CD - Filed March 1, 2011


The defendant, Travis King, was convicted of aggravated robbery, a Class B felony, and
sentenced as a Range I, standard offender to ten years in the Department of Correction. On
appeal, he argues that the evidence was insufficient to support his conviction. Following our
review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
J OHN E VERETT W ILLIAMS, JJ., joined.

Michael R. Working (on appeal) and Samuel Perkins (at trial), Memphis, Tennessee, for the
appellant, Travis King.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Lora Fowler and Paul Thomas
Hoover, Jr., Assistant District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

                                          FACTS

                                       State’s Proof

       The victim, Erin Melton Shea, testified that at approximately 8:45 p.m. on December
26, 2007, she was driving to her home located at 2266 Tunis Cove in Memphis. After she
turned onto Edgewood Street to go to her cove, she noticed a silver, late-model car with a
blinking left-hand signal. She turned into her cove, and the car, instead of turning left onto
Edgewood Street, followed her. Shea pulled into her driveway, and the car circled at the end
of the cove and pulled back out onto Edgewood Street. Shea then drove into her well-lit
garage and reached over to the passenger’s side to get her purse. As she turned to get out of
the car, she noticed an African-American man, small to medium build and wearing jeans and
a dark athletic top, coming into her garage. The man got between her and the car door,
preventing her from getting out of the car. The man was about one foot from her, held a gun
near her head, and repeatedly said, “[G]ive it to me.” She gave the man her purse, and he ran
toward the car that was waiting for him down the street. A neighbor heard her scream for
help, and they chased the robber but could not catch him. Shea said that she was terrified and
felt paralyzed and helpless during the robbery. Approximately a month later, she viewed a
photographic lineup, from which she identified the defendant as the robber. She also
identified the defendant in the courtroom.

       Shea said that the contents of her Coach purse included a digital Kodak camera, her
Samsung cellular telephone, and her Blackberry that had been furnished to her by her
employer. She estimated the value of her purse at $300, the camera at $100, the cellular
telephone at $50, and the Blackberry at $250. She identified her cellular telephone records,
which she gave to the police, and said that the last call she made before the robbery was at
8:41 p.m. to her parents’ home in Camden, Tennessee. The next call was made on
December 27 at 3:48 p.m. in Memphis. She said that many phone calls were made from her
phone after the robbery and that she did not recognize any of the phone numbers.

       On cross-examination, Shea said that she did not know the defendant and had never
seen him before the night of the robbery. She did not recall mentioning anything to the
police about the robber’s hair, teeth, or facial hair.

        Chad Boal, the victim’s neighbor, testified that he was at a neighbor’s house located
across the street from the victim’s house when he saw the victim turn onto their cove and pull
into her driveway. He noticed another car enter the cove and then exit onto Edgewood
Street. After the victim had entered her garage, Boal saw a man run down the street and then
heard the victim scream. Boal ran across the street and saw the man coming out of the
victim’s driveway and running toward Edgewood Street. Boal chased the man, but he got
into a silver, four-door sedan and left.

        Sergeant Frank Winston of the Memphis Police Department testified that he
investigated the robbery of the victim and that the defendant was developed as a suspect after
he received the victim’s cell phone records. He called several of the numbers dialed after the
robbery and learned that twenty-one calls were made to or received from the defendant’s
girlfriend, Alicia Jackson. Ten calls were made to the defendant’s friend, Roderick Stigger;
one call was made to Thomas Harper who lived in the defendant’s apartment complex; and
other calls were made to the defendant’s friend, Michelle Driver. When Sergeant Winston

                                             -2-
questioned the defendant about the victim’s cell phone, the defendant reported that he
purchased it on December 28 “from a junkie off the street.” However, the phone records
showed that the first call to the defendant’s girlfriend was placed on December 27.

       Sergeant Winston said that the victim described the robber as a “[s]kinny” African-
American male between 5'8" and 5'10" with a medium complexion. The victim did not
mention anything about the robber’s teeth, ears, hair, or eyes. Sergeant Winston
subsequently showed the victim a photographic lineup, from which she positively identified
the defendant as the man who robbed her.

                                      Defense Proof

       Barbara Wadlington, the defendant’s mother, testified that he was born with a birth
defect in that one leg was shorter than the other. The defendant was placed in leg braces at
age three or four but did not wear them long. Wadlington explained that she was told the
defendant would never walk, which she refused to accept, so she removed the braces. She
said the defendant played with his siblings but could not keep up with them. During high
school, the defendant suffered a chipped a tooth which was never repaired. Wadlington said
that during the Christmas holiday before the defendant was arrested, the defendant and his
brother got into a fight and the defendant suffered “a real bad black eye, blood shot.” She
also said that the defendant cannot speak clearly and runs “differently.” Wadlington
acknowledged that she did not know the defendant’s whereabouts at the time of the robbery.

       The twenty-eight-year-old defendant testified that he did not rob the victim but
admitted that he had her cell phone, saying that he bought it from an “unknown male” on
Park Avenue on the night of December 26. He said that he used the phone the next day and
acknowledged that he made numerous calls and sent text messages on the phone. The
defendant said that he cannot run very well and “trip[s] over [himself] every now and then.”
He said he and his brother got into a fight on December 20, 2007, during which he suffered
a black eye. His black eye started healing about December 25 but was still noticeable
because it was swollen. He said that he sustained a chipped tooth when he was “sucker
punched” in high school and that the tooth was never repaired.

       On cross-examination, the defendant said he graduated from high school in 2000 and
had had two restaurant jobs since then. He acknowledged that he was not working in
December 2007, explaining that he was helping his mother take care of his grandmother at
the time. Asked how he supported himself and his children, the defendant said he was paid
$30 to $40 a week by his mother and aunt. He said that he had received disability benefits
until 2004 when he had the benefits discontinued because he “didn’t feel like [he] needed it
any more [and] was ashamed of being [on] disability.” He said that the phone he bought on

                                            -3-
December 26 was a blue AT&T phone, for which he paid $15. The defendant said that he
lost the phone on December 29 at the basketball goal by Melrose High School when he laid
the phone “to the side to shoot the ball because [he could not] play with the phone in [his]
hand.”

       On redirect examination, the defendant said that he was five feet, six and one-half
inches tall.

                                          ANALYSIS

                                 Sufficiency of the Evidence

       The defendant argues that the evidence was insufficient to support his conviction for
aggravated robbery, saying that “no reliable evidence supports the conviction in conjunction
with possession of items recently stolen in a robbery of [the victim].” The State argues that
the evidence was sufficient, and we agree.

        When the sufficiency of the convicting evidence is challenged on appeal, the relevant
question of the reviewing court is “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see
also Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court
or jury shall be set aside if the evidence is insufficient to support the findings by the trier of
fact of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992).

        All questions involving the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by the
trial judge, accredits the testimony of the witnesses for the State and resolves all conflicts in
favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Our
supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

                                               -4-
Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)).

        “A jury conviction removes the presumption of innocence with which a defendant is
initially cloaked and replaces it with one of guilt, so that on appeal a convicted defendant has
the burden of demonstrating that the evidence is insufficient.” State v. Tuggle, 639 S.W.2d
913, 914 (Tenn. 1982).

        Aggravated robbery is the intentional or knowing theft of property from the person
of another by violence or putting the person in fear when “[a]ccomplished with a deadly
weapon or by display of any article used or fashioned to lead the victim to reasonably believe
it to be a deadly weapon.” Tenn. Code Ann. § 39-13-402(a)(1) (2010).

        The defendant points out that the victim did not notice his chipped tooth or black eye
and that his height did not match the description the victim gave of the robber. The victim
identified the defendant from a photographic lineup approximately one month after the
robbery and again in the courtroom at trial as the man who robbed her at gunpoint in her
well-lit garage. A victim’s identification of a defendant as the perpetrator of an offense is,
alone, sufficient to establish identity. See State v. Hill, 987 S.W.2d 867, 870 (Tenn. Crim.
App. 1998); State v. Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App. 1993). Additionally,
the defendant had the victim’s cellular telephone in his possession and admitted making
numerous phone calls to his girlfriend and friends, as well as sending text messages on the
phone. We conclude, therefore, that the evidence was sufficient to sustain the defendant’s
conviction.

                                       CONCLUSION

         Based on the foregoing authorities and reasoning, we affirm the judgment of the trial
court.

                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                              -5-